--------------------------------------------------------------------------------

Exhibit 10.2

SECOND LIEN SECURITY AGREEMENT

THIS SECOND LIEN SECURITY AGREEMENT (this “Security Agreement”) dated as of
October 10, 2012, is by and between TURBOSONIC TECHNOLOGIES, INC., a Delaware
corporation (the “Debtor”) having its chief executive office at 550 Parkside
Drive, Suite A-14, Waterloo, Ontario, Canada N265V4, and MEGTEC SYSTEMS, INC., a
Delaware corporation (the “Secured Party”).

R E C I T A L S:

A.              WHEREAS, the Debtor is indebted to the Secured Party pursuant to
that certain Second Lien Promissory Note of the Debtor of even date herewith
payable to the order of the Secured Party in the aggregate principal amount of
$1,000,000.00 or the aggregate of such amounts the Noteholder has disbursed to
the Borrower pursuant to such Note, together with all accrued interest thereon
(together with all modifications, amendments, extensions, substitutions and
replacements, the “Note”).

B.              WHEREAS, as a condition precedent to accept the Note and to
commit to make the loan evidenced thereby, the Secured Party is requiring the
Debtor to grant to the Secured Party a security interest subordinated to the
Senior Secured Debt (as hereinafter defined) in the Collateral (as hereinafter
defined).

NOW, THEREFORE, in consideration of the Recitals, the parties agree as follows:

1. Definitions.              (a) In addition to terms defined in the Preamble
and Recitals above, when used herein, (i) the terms Account, Account Debtor,
Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity Account,
Commodity Contract, Deposit Account, Document, Electronic Chattel Paper,
Equipment, Financial Assets, Fixture, Goods, Instrument, Inventory, Investment
Property, Letter-of-Credit Right, Securities Account, Security, Security
Entitlement, Supporting Obligations, and Uncertificated Security have the
respective meanings assigned thereto in the UCC in the State (both as defined
below); (ii) capitalized terms that are not otherwise defined have the
respective meanings assigned thereto in the Note; and (iii) the following terms
have the following meanings:

“Collateral” has the meaning set forth in Section 2 hereof.

“Computer Hardware and Software” means, with respect to the Debtor, all of the
Debtor’s rights (including rights as licensee and lessee) with respect to: (a)
computer and other electronic data processing hardware, including all integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices, and other related computer hardware; (b) all
software programs designed for use on the computers and electronic data
processing hardware described in clause (a) above, including all operating
system software, utilities, and application programs in whatsoever form (source
code and object code in magnetic tape, disk or hard copy format or any other
listings whatsoever); (c) any firmware associated with any of the foregoing; and
(d) any documentation for hardware, software, and firmware described in clauses
(a), (b) and (c) above, including flow charts, logic diagrams, manuals,
specifications, training materials, charts, and pseudo codes.

--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 5.

“General Intangibles” means, with respect to the Debtor, all of the Debtor’s
“general intangibles” as defined in the UCC and, in any event, includes all of
the Debtor’s licenses, franchises, tax refund claims, guarantee claims, security
interests, and rights to indemnification.

“Intellectual Property” means with respect to the Debtor, all of the Debtor’s
trade secrets and other proprietary information; customer lists; trademarks,
service marks, business names, trade names, designs, logos, indicia, and other
source or business identifiers and the goodwill of the business relating thereto
and all registrations or applications for registrations that have heretofore
been or may hereafter be issued thereon throughout the world; copyrights
(including copyrights for computer programs) and copyright registrations or
applications for registrations that have heretofore been or may hereafter be
issued throughout the world and all tangible property embodying the copyrights;
inventions (whether or not patentable); patent applications and patents;
industrial designs, industrial design applications and registered industrial
designs; license agreements related to any of the foregoing and income
therefrom; mask works; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present, and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

“Obligations” means (i) all of the indebtedness, obligations, and liabilities of
the Debtor to the Secured Party, individually or collectively, whether direct or
indirect, joint or several, absolute or contingent, due or to become due, now
existing or hereafter arising under or in respect of the Note or this Security
Agreement, and (ii) all other indebtedness, obligations, and liabilities of the
Debtor to the Secured Party, now existing or hereafter arising, including
without limitation any additional advances, notes, or other instruments
reflecting any indebtedness incurred by the Debtor to the Secured Party from and
after the date hereof for additional expenditures incurred by the Secured Party
on the Debtor’s behalf.

“Patent Security Agreement” means the Patent Security Agreement of even date
herewith by and between the Debtor and the Secured Party, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms.

“Senior Secured Debt” shall mean all obligations, liabilities, and indebtedness
of every nature of Debtor from time to time owed to HSBC Bank Canada under the
credit facility dated May 12, 2011, together with annual update letter dated
June 1, 2012, including, with out limitation, accrued and unpaid interest and
all fees, costs and expenses, whether primary, secondary, direct, contingent,
fixed or otherwise, heretofore, now and from time to time hereafter owing, due
or payable.

“State” means the State of New York.

2

--------------------------------------------------------------------------------

“Trademark Security Agreement” means the Trademark Security Agreement of even
date herewith by and between the Debtor and the Secured Party, as the same may
be amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms.

“UCC” means the Uniform Commercial Code as in effect from time to time.

2. Grant of Security Interest. As security for the payment and performance in
full of all Obligations, the Debtor pledges, assigns, and grants to the Secured
Party a continuing security interest subordinated to the Senior Secured Debt in
and a lien on all of the Debtor’s right, title, and interest in, to, and under
the following, wherever located, and whether now existing or hereafter arising
or acquired from time to time:

(a) all Accounts;

(b) all Chattel Paper, including Electronic Chattel Paper;

(c) all Computer Hardware and Software and all rights with respect thereto,
including any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal rights, and indemnifications, and any substitutions, replacements,
additions, or model conversions of any of the foregoing;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Financial Assets;

(g) all General Intangibles;

(h) all Goods (including all its Equipment, Fixtures, and Inventory), together
with all embedded software, accessions, additions, attachments, improvements,
substitutions, and replacements thereto and therefor;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Investment Property (including Commodity Accounts, Commodity Contracts,
Securities (whether Certificated Securities or Uncertificated Securities),
Security Entitlements, and Security Accounts);

(l) all Letter-of-Credit Rights;

(m) all money (of every jurisdiction whatsoever);

(n) all Commercial Tort Claims;

(o) all Supporting Obligations; and

(p) to the extent not included in the foregoing, all other personal assets and
property of any kind or description;

3

--------------------------------------------------------------------------------

together with all books, records, writings, data bases, information, and other
property relating to, used, or useful in connection with, or evidencing,
embodying, incorporating, or referring to any of the foregoing, all claims and
insurance proceeds arising out of the loss, nonconformity, or any interference
with the use of, or any defect or infringement of rights in, or damage to, any
of the foregoing, and all proceeds, products, offspring, rents, issues, profits,
returns, accessions, substitutions, and replacements to, of, and from, and all
distributions on and rights arising out of, any of the foregoing (collectively,
the “Collateral”).

3. Authorization to File Financing Statements, Etc. The Debtor hereby
irrevocably authorizes the Secured Party at any time and from time to time to
file in any filing office in any UCC jurisdiction any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as all
assets of the Debtor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of the State or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) provide any other information
required by part 5 of Article 9 of the UCC of the State, or such other
jurisdiction, for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Debtor is an organization, the
type of organization, and any organizational identification number issued to the
Debtor, and (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of real property to which the Collateral relates. The
Debtor agrees to furnish any such information to the Secured Party promptly upon
the Secured Party’s request. The Debtor hereby irrevocably authorizes the
Secured Party at any time and from time to time to file with the United States
Patent and Trademark Office the Patent Security Agreement, the Trademark
Security Agreement, and other documents, without the signature of the Debtor
where permitted by law, and naming the Debtor as debtor and the Secured Party as
a party.

4. Other Actions. To further the attachment, perfection, and priority of, and
the ability of the Secured Party to enforce, the Secured Party’s security
interest in the Collateral, and without limitation on the Debtor’s other
obligations in this Security Agreement, the Debtor agrees, at the request and
option of the Secured Party and in each case at the Debtor’s sole expense, to
take any and all other actions the Secured Party may determine to be necessary
or useful for the attachment, perfection, and priority of, and the ability of
the Secured Party to enforce, the Secured Party’s subordinated security interest
in any and all of the Collateral, including, without limitation, the following
(limited by and only to the extent not in violation of the Senior Secured Debt):

4.1 Promissory Notes. If the Debtor shall at any time hold or acquire any
promissory notes, the Debtor shall promptly notify the Secured Party and, at the
Secured Party’s request and option, forthwith endorse, assign, and deliver the
same to the Secured Party, accompanied by such instruments of transfer or
assignment duly executed in blank as the Secured Party may from time to time
specify.

4.2 Deposit Accounts. For each deposit account that the Debtor at any time opens
or maintains at a financial institution, the Debtor shall, at the Secured
Party’s request and option, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (a) cause the depository bank to agree
to comply, without further consent of the Debtor, at any time with instructions
from the Secured Party to such depository bank directing the disposition of
funds from time to time credited to such deposit account, or (b) arrange for the
Secured Party to become the customer of the depository bank with respect to the
deposit account, with the Debtor being permitted, only with the consent of the
Secured Party, to exercise rights to withdraw funds from such deposit account.
The provisions of this Section 4.2 shall not apply to any deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Debtor’s salaried
employees.

4

--------------------------------------------------------------------------------

4.3 Letter-of-Credit Rights. If the Debtor is at any time a beneficiary under a
letter of credit now or hereafter, the Debtor shall promptly notify the Secured
Party and, at the Secured Party’s request and option, the Debtor shall pursuant
to an agreement in form and substance satisfactory to the Secured Party, either
(i) arrange for the issuer and any confirmer or other nominated person of such
letter of credit to consent to an assignment to the Secured Party of the
proceeds of the letter of credit or (ii) arrange for the Secured Party to become
the transferee beneficiary of the letter of credit, with the Secured Party
agreeing in such case, that the proceeds of the letter to credit are to be
applied to the payment of the Obligations.

4.4 Other Actions as to Any and All Collateral. The Debtor further agrees to (a)
execute, deliver, and, where appropriate, file financing statements and
amendments relating thereto under the UCC, to the extent, if any, that the
Debtor’s signature thereon is required therefor, (b) cause the Secured Party’s
name to be noted as secured party on any certificate of title for a titled good
if such notation is a condition to attachment, perfection, or priority of, or
ability of the Secured Party to enforce, the Secured Party’s subordinated
security interest in such Collateral, (c) comply with any provision of any
statute, regulation, or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection, or
priority of, or ability of the Secured Party to enforce, the Secured Party’s
subordinated security interest in such Collateral; (d) obtain governmental and
other third party waivers, consents, and approvals in form and substance
satisfactory to Secured Party, including, without limitation, any consent of any
licensor, lessor, or other Person obligated on Collateral; (e) obtain waivers
from secured parties and landlords in form and substance satisfactory to the
Secured Party; and (f) take all actions under any earlier versions of the UCC or
under any other law, as reasonably determined by the Secured Party to be
applicable in any relevant UCC or other jurisdiction, including any foreign
jurisdiction.

5. Events of Default. The following events or conditions shall constitute events
of default (“Event of Default”) under this Security Agreement:

(a) The occurrence of an “Event of Default” as defined in the Note; or

(b) The failure of the Debtor to pay when due any installment of the principal
of, or interest on, or other amount due under, any other document, agreement, or
instrument evidencing any other Obligation; or

5

--------------------------------------------------------------------------------

(c) The failure of the Debtor to comply with any requirement set forth in this
Security Agreement, which is not cured within thirty (30) days after written
notice from the Secured Party to the Debtor; or

(d) The sale by the Debtor of all or substantially all of its assets in a
transaction or series of transactions to a Person or Persons other than the
Secured Party outside the ordinary course of business;

provided however, that no Event of Default shall occur hereunder if any such
default is waived by the Secured Party.

6. Representations and Warranties Concerning the Debtor’s Legal Status. The
Debtor represents and warrants to the Secured Party as follows: (a) the Debtor’s
exact legal name is as indicated on the signature page hereof; (b) the Debtor is
a Delaware corporation; and (c) the address of the Debtor’s chief executive
office is as set forth in the first paragraph of this Security Agreement.

7. Covenants Concerning the Debtor’s Legal Status. The Debtor covenants with the
Secured Party as follows: (a) without providing at least thirty (30) days’ prior
written notice to the Secured Party, the Debtor will not change its name, its
place of business or, if more than one, its chief executive office, or its
mailing address or organizational identification number if it has one; (b) if
the Debtor does not have an organizational identification number and later
obtains one, the Debtor shall forthwith notify the Secured Party of such
organizational identification number; and (c) the Debtor will not change its
type of organization, jurisdiction of organization, or other legal structure.

8. Representations and Warranties Concerning Collateral, Etc. The Debtor further
represents and warrants to the Secured Party as follows: (a) except for the
Senior Secured Debt, the Debtor is the owner of the Collateral, free from any
right or claim or any Person or any adverse lien, security interest or other
encumbrance except for liens of record as of the date hereof; and (b) the Debtor
holds no Commercial Tort Claim.

9. Covenants Concerning Collateral, Etc. The Debtor further covenants with the
Secured Party as follows: (a) the Collateral will be kept in the locations
listed on Schedule 9.1 ; (b) except for the security interest herein granted and
liens existing on or prior to the date hereof and Permitted Liens (as defined in
the Note), the Debtor shall be the owner of or have other rights in the
Collateral free from any right or claim of any other Person, lien, security
interest, license, or other encumbrance, and the Debtor shall defend the same
against all claims and demands of all Persons at any time claiming the same or
any interests therein adverse to the Secured Party; (c) none of the Account
Debtors or other Persons obligated on any of the Collateral is a Governmental
Entity covered by the Federal Assignment of Claims Act or like federal, state,
or local statute or rule in respect of such Collateral; (d) the Debtor shall not
pledge, mortgage, or create any right of any Person in or claim by any Person to
the Collateral, or any security interest, lien, license, or encumbrance in the
Collateral in favor of any Person, other than pursuant to the Senior Secured
Debt documents and to the Secured Party; (e) the Debtor will keep the Collateral
in good order and repair and will not use the same in violation of law or any
policy of insurance thereon; (f) maintain, protect, and not permit to lapse or
to become abandoned or licensed any Intellectual Property and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to such Intellectual Property; (g) the Debtor will permit the Secured
Party, or its designees, to inspect the Collateral at any reasonable time,
wherever located; (h) the Debtor will deliver to the Secured Party promptly at
the Secured Party’s request from time to time additional copies of any or all of
such papers or writings, and such other information with respect to any of the
Collateral and such other writings as the Secured Party may in its sole
discretion deem to be necessary or effectual to evidence the loan under the Note
or the Secured Party’s subordinated security interest in the Collateral; (i) the
Debtor will pay promptly when due all taxes, assessments, governmental charges,
and levies upon the Collateral or incurred in connection with the use or
operation of such Collateral or incurred in connection with this Security
Agreement; and (j) the Debtor will not sell or otherwise dispose, or offer to
sell or otherwise dispose, of the Collateral or any interest therein except for
(1) sales and leases of Inventory in the ordinary course of business and (2) so
long as no Event of Default has occurred and is continuing, sales or other
dispositions of obsolescent items of equipment consistent with past practices.

6

--------------------------------------------------------------------------------

10. Insurance.

10.1 Maintenance of Insurance. The Debtor will maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies as shall be in accordance with the
general business practices of Debtor on the date hereof. Such insurance shall be
in such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Secured Party.

10.2 Continuation of Insurance. Upon request of the Secured Party, all policies
of insurance shall provide for at least thirty (30) days’ prior written
cancellation notice to the Secured Party. In the event of failure by the Debtor
to provide and maintain insurance as herein provided, the Secured Party may, at
its option, provide such insurance and charge the amount thereof to the Debtor.
The Debtor shall furnish the Secured Party with certificates of insurance and
policies evidencing compliance with the foregoing insurance provision.

11. Collateral Protection Expenses; Preservation of Collateral.

11.1 Expenses Incurred by the Secured Party. In the Secured Party’s sole
discretion, if the Debtor fails to do so, the Secured Party may discharge taxes
and other encumbrances at any time levied or placed on any of the Collateral,
maintain any of the Collateral, make repairs thereto and pay any necessary
filing fees or insurance premiums. The Debtor agrees to reimburse the Secured
Party on demand for all expenditures so made. The Secured Party shall have no
obligation to the Debtor to make any such expenditures, nor shall the making
thereof be construed as the waiver or cure of any default or Event of Default.

11.2 The Secured Party’s Obligations and Duties. The Secured Party’s sole duty
with respect to the custody, safe keeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC of the State or
otherwise, shall be to deal with such Collateral in the same manner as the
Secured Party deals with similar property for its own account.

7

--------------------------------------------------------------------------------

12. Securities. Subject to the terms of the Senior Secured Debt documents, the
Secured Party may at any time following and during the continuance of an Event
of Default, at its option, transfer to itself or any nominee any Securities
constituting Collateral, receive any income thereon, and hold such income as
additional Collateral or apply it to the Obligations.

13. Notification to Account Debtors and Other Persons Obligated on Collateral.
Subject to Section 5(c) of this Security Agreement and subject to the Debtor’s
obligations under the Senior Secured Debt documents, if an Event of Default
shall have occurred and be continuing, the Debtor shall, at the request and
option of the Secured Party, notify Account Debtors and other Persons obligated
on any of the Collateral of the security interest of the Secured Party in any
Account, Chattel Paper, General Intangible, Instrument or other Collateral and
that payment thereof is to be made directly to the Secured Party or to any
financial institution designated by the Secured Party as the Secured Party’s
agent therefor, and the Secured Party may itself, if an Event of Default shall
have occurred and be continuing, without notice to or demand upon the Debtor, so
notify Account Debtors and other Persons obligated on Collateral. After the
making of such a request or the giving of any such notification, the Debtor
shall hold any proceeds of collection of Accounts, Chattel Paper, General
Intangibles, Instruments, and other Collateral received by the Debtor as trustee
for the Secured Party without commingling the same with other funds of the
Debtor and shall turn the same over to the Secured Party in the identical form
received, together with any necessary endorsements or assignments.

14. Power of Attorney.

(a) Appointment and Powers of the Secured Party. The Debtor hereby irrevocably
constitutes and appoints the Secured Party and any agent thereof, with full
power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of the Debtor or in the
Secured Party’s own name, for the purpose of carrying out the terms of this
Security Agreement, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or useful to accomplish
the purposes of this Security Agreement. To the extent that the Debtor’s
authorization given in Section 3 hereof is not sufficient, to file such
financing statements with respect hereto, with or without the Debtor’s
signature, or a photocopy of this Security Agreement in substitution for a
financing statement, as the Secured Party may deem appropriate and to execute in
the Debtor’s name such financing statements and amendments thereto and
continuation statements which may require the Debtor’s signature.

14.2 Ratification by the Debtor. To the extent permitted by law, the Debtor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue hereof. This power of attorney is a power coupled with an interest and is
irrevocable.

14.3 No Duty on the Secured Party. The powers conferred upon the Secured Party
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon it to exercise any such powers. The Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its agents shall be
responsible to the Debtor for any act or failure to act, except for the Secured
Party’s own willful misconduct.

8

--------------------------------------------------------------------------------

15. Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party, without any other notice to or demand upon the
Debtor shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC of the State and any additional rights and remedies which
may be provided to a secured party in any jurisdiction in which Collateral is
located, including, without limitation, the right to take possession of the
Collateral, and for that purpose the Secured Party may, so far as the Debtor can
give authority therefor, enter upon any premises on which the Collateral may be
situated and remove the same therefrom. The Secured Party may in its sole
discretion require the Debtor to assemble all or any part of the Collateral at
such location or locations within the jurisdiction(s) of the Debtor’s principal
office(s) or at such other locations as the Secured Party may reasonably
designate, but only to the extent that such actions will not breach or violate
the Debtor’s obligations under the Senior Secured Debt documents. Unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Secured Party shall give to
the Debtor at least ten (10) days’ prior written notice of the time and place of
any public sale of Collateral or of the time after which any private sale or any
other intended disposition is to be made. The Debtor hereby acknowledges that
ten (10) days’ prior written notice of such sale or sales shall be reasonable
notice. In addition, the Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Secured Party’s
rights and remedies hereunder, including, without limitation, its right
following an Event of Default to take immediate possession of the Collateral and
to exercise its rights and remedies with respect thereto.

16. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Debtor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party: (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to fail to complete raw material or work in process
into finished goods or other finished products for disposition; (b) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (c) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral; (d) to exercise
collection remedies against Account Debtors and other Persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists; (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature; (f) to contact other Persons, whether or not in the
same business as the Debtor, for expressions of interest in acquiring all or any
portion of the Collateral; (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature; (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets; (i) to dispose of assets in wholesale rather than retail
markets; (j) to disclaim disposition warranties; (k) to purchase insurance or
credit enhancements to insure the Secured Party against risks of loss,
collection, or disposition of Collateral or to provide to the Secured Party a
guaranteed return from the collection or disposition of Collateral; or (l) to
the extent deemed appropriate by the Secured Party, to obtain the services of
other brokers, investment bankers, consultants, and other professionals to
assist the Secured Party in the collection or disposition of any of the
Collateral. The Debtor acknowledges that the purpose of this Section 16 is to
provide non-exhaustive indications of what actions or omissions by the Secured
Party would fulfill the Secured Party’s duties under the UCC or other law of the
State or any other relevant jurisdiction in the Secured Party’s exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this Section 16. Without limitation upon the
foregoing, nothing contained in this Section 16 shall be construed to grant any
rights to the Debtor or to impose any duties on the Secured Party that would not
have been granted or imposed by this Security Agreement or by applicable law in
the absence of this Section 16.

9

--------------------------------------------------------------------------------

17. No Waiver by the Secured Party, Etc. The Secured Party shall not be deemed
to have waived any of its rights or remedies in respect of the Obligations or
the Collateral unless such waiver shall be in writing and signed by the Secured
Party. No delay or omission on the part of the Secured Party in exercising any
right or remedy shall operate as a waiver of such right or remedy or any other
right or remedy. A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion. All rights and remedies
of the Secured Party with respect to the Obligations or the Collateral, whether
evidenced hereby or by any other instrument or papers, shall be cumulative and
may be exercised singularly, alternatively, successively, or concurrently at
such time or at such times as the Secured Party deems expedient.

18. Suretyship Waivers by the Debtor. The Debtor waives demand, notice, protest,
notice of acceptance of this Security Agreement, notice of loans made, credit
extended, Collateral received or delivered or other action taken in reliance
hereon and all other demands and notices of any description. With respect to
both the Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of, or failure to perfect any security
interest in any Collateral, to the addition or release of any party or Person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising, or adjusting of any thereof, all in such
manner and at such time or times as the Secured Party may deem advisable. The
Secured Party shall have no duty as to the collection or protection of the
Collateral or any income therefrom, the preservation of rights against prior
parties, or the preservation of any rights pertaining thereto beyond the safe
custody thereof as set forth in Section 11 hereof. The Debtor further waives any
and all other suretyship defenses.

19. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, the Debtor hereby agrees that it will not invoke
any law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights and remedies under this
Security Agreement or under any other instrument creating or evidencing any of
the Obligations or under which any of the Obligations is outstanding or by which
any of the Obligations is secured or payment thereof is otherwise assured, and,
to the extent that it lawfully may, the Debtor hereby irrevocably waives the
benefits of all such laws.

10

--------------------------------------------------------------------------------

20. Proceeds of Dispositions; Expenses. The Debtor shall pay to the Secured
Party on demand any and all expenses, including reasonable attorneys’ fees and
disbursements, incurred or paid by the Secured Party in protecting, preserving
or enforcing the Secured Party’s rights and remedies under or in respect of any
of the Obligations or any of the Collateral. After deducting all of said
expenses, the residue of any proceeds of collection or sale or other disposition
of the Collateral shall, to the extent actually received in cash, be applied to
the payment of all indebtedness owed by the Debtor under the Note. Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(1)(a)(3) or 9-615(1)(c) of the
UCC of the State, any excess shall be returned to the Debtor. In the absence of
final payment and satisfaction in full of all of the Obligations, and the Debtor
shall remain liable for any deficiency.

21. Overdue Amounts. Until paid, all amounts due and payable by the Debtor
hereunder shall be a debt secured by the Collateral and shall bear, whether
before or after judgment, interest at the rate for overdue principal set forth
in the Note.

22. Indemnification. The Debtor shall indemnify, defend, and hold the Secured
Party harmless of and from any claim brought or threatened against the Secured
Party by the Debtor, any guarantor or endorser of the Obligations, or any other
Person (as well as from attorneys’ reasonable fees and expenses in connection
therewith) on account of the Secured Party’s relationship with the Debtor, or
any guarantor or endorser of the Obligations (each of which may be defended,
compromised, settled, or pursued by the Secured Party with counsel of the
Secured Party’s election, but at the expense of the Debtor), except for any
claim arising out of the willful misconduct of the Secured Party. Such
indemnification shall survive payment of the Obligations, and/or any
termination, release, or discharge executed by the Secured Party in favor of the
Debtor.

23. Costs and Expenses. The Debtor shall pay to the Secured Party any and all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and disbursements, court costs, litigation and other expenses) incurred or paid
by the Secured Party in establishing, maintaining, protecting, or enforcing any
of the Secured Party’s rights or the Obligations, including, without limitation,
any and all such costs and expenses incurred or paid by the Secured Party in
defending the Secured Party’s security interest in, title or right to the
Collateral or in collecting or attempting to collect or enforcing or attempting
to enforce payment of the Collateral.

24. Governing Law; Consent to Jurisdiction. This Security Agreement is intended
to take effect as a sealed instrument and shall be governed by, and construed in
accordance with, the laws of the State of New York applicable to contracts made
and wholly performed within that state. The Debtor agrees that any action or
claim arising out of, or any dispute in connection with, this Security
Agreement, any rights, remedies, obligations, or duties hereunder, or the
performance or enforcement hereof or thereof, may be brought in the courts of
the State of New York or of the United States of America for the Southern
District of New York and consents to the exclusive jurisdiction of such court
and to service of process in any such suit being made upon the Debtor by mail at
the address specified in the first paragraph of this Security Agreement. The
Debtor hereby waives any objection that it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient court.

11

--------------------------------------------------------------------------------

25. Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS SECURITY AGREEMENT, ANY RIGHTS, REMEDIES, OBLIGATIONS, OR DUTIES HEREUNDER,
OR THE PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF, AND AGREES NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN WAIVED. Except as prohibited by law, the Debtor waives any
right which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Debtor (a)
certifies that neither the Secured Party nor any representative, agent, or
attorney of the Secured Party has represented, expressly or otherwise, that the
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers or other waivers contained in this Security Agreement, and (b)
acknowledges that, in extending credit evidenced by the Note, the Secured Party
is relying upon, among other things, the waivers and certifications contained in
this Section 25.

26. Miscellaneous. This Security Agreement may be executed in counterparts, each
of which shall constitute an original, but all taken together shall constitute a
single contract. The headings of each Section of this Security Agreement are for
convenience only and shall not define or limit the provisions thereof. This
Security Agreement and all rights and obligations hereunder shall be binding
upon the Debtor and its respective successors and assigns, and shall inure to
the benefit of the Secured Party and its successors and assigns. If any term of
this Security Agreement shall be held to be invalid, illegal, or unenforceable,
the validity of all other terms hereof shall in no way be affected thereby, and
this Security Agreement shall be construed and be enforceable as if such
invalid, illegal or unenforceable term had not been included herein. The Debtor
acknowledges receipt of a copy of this Security Agreement.

[Signatures follow]

12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, the Debtor and the Secured
Party have caused this Security Agreement to be effective as of the date first
above written above.

  TURBOSONIC TECHNOLOGIES, INC.,   as the Debtor           By: \s\ Edward F.
Spink   Name: Edward F. Spink   Title: Chief Executive Officer

Signature Page to Second Lien Security Agreement

--------------------------------------------------------------------------------


  MEGTEC SYSTEMS, INC.,   as the Secured Party           By: \s\ Gregory R. Linn
               Gregory R. Linn                Senior Vice President and Chief
Financial                Officer

Signature Page to Second Lien Security Agreement

--------------------------------------------------------------------------------